UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (95.1%) (a) Shares Value Aerospace and defense (5.1%) Airbus Group NV (France) 452,874 $26,189,737 Embraer SA ADR (Brazil) (S) 227,300 8,646,492 General Dynamics Corp. 382,000 44,606,140 Honeywell International, Inc. 565,900 51,966,597 L-3 Communications Holdings, Inc. 284,100 29,819,136 Northrop Grumman Corp. 464,100 57,209,607 Raytheon Co. 329,100 29,872,407 Rockwell Collins, Inc. 144,000 10,550,880 United Technologies Corp. 211,400 22,228,710 Airlines (1.4%) American Airlines Group, Inc. (NON) 573,600 22,284,360 Delta Air Lines, Inc. 1,012,900 37,943,234 Japan Airlines Co., Ltd. (Japan) (UR) 289,500 16,021,993 Auto components (0.4%) Dana Holding Corp. (S) 372,600 8,338,788 Johnson Controls, Inc. 265,200 12,528,048 Automobiles (0.8%) Ford Motor Co. 710,200 12,087,604 General Motors Co. 981,000 33,177,420 Banks (9.5%) Bank of America Corp. 6,022,794 91,847,609 Citigroup, Inc. 2,435,780 119,134,000 Fifth Third Bancorp 541,400 11,087,872 JPMorgan Chase & Co. 2,870,846 165,561,689 SVB Financial Group (NON) 80,465 8,772,294 UniCredit SpA (Italy) 1,151,234 8,969,601 Wells Fargo & Co. 2,435,679 123,976,061 Beverages (1.1%) Coca-Cola Enterprises, Inc. 310,800 14,125,860 Dr. Pepper Snapple Group, Inc. 189,800 11,152,648 PepsiCo, Inc. 382,300 33,680,630 Biotechnology (0.3%) Gilead Sciences, Inc. (NON) 181,200 16,588,860 Building products (0.1%) Allegion PLC (Ireland) 154,200 7,930,506 Capital markets (4.3%) Carlyle Group LP (The) 845,000 28,206,100 Charles Schwab Corp. (The) 1,427,700 39,618,675 E*Trade Financial Corp. (NON) 268,900 5,652,278 Goldman Sachs Group, Inc. (The) 171,193 29,594,134 Greenhill & Co., Inc. 380,100 17,397,177 KKR & Co. LP 1,128,577 25,866,985 Morgan Stanley 1,375,100 44,470,734 State Street Corp. 551,800 38,868,792 WisdomTree Investments, Inc. (NON) (S) 867,600 8,901,576 Chemicals (1.9%) Axiall Corp. (S) 318,700 13,649,921 Dow Chemical Co. (The) 1,068,100 54,547,867 Huntsman Corp. 679,900 17,711,395 Linde AG (Germany) 69,691 14,268,518 Symrise AG (Germany) 163,149 8,539,309 Commercial services and supplies (0.8%) ADT Corp. (The) (S) 303,821 10,572,971 Tyco International, Ltd. 762,742 32,912,317 Communications equipment (0.9%) Cisco Systems, Inc. 2,099,757 52,976,869 Consumer finance (0.6%) Capital One Financial Corp. 403,938 32,129,229 Containers and packaging (0.3%) MeadWestvaco Corp. (S) 384,900 16,088,820 Diversified consumer services (0.2%) ITT Educational Services, Inc. (NON) (S) 616,249 8,769,223 Diversified financial services (0.7%) CBOE Holdings, Inc. 225,100 10,910,597 CME Group, Inc. 405,700 29,997,458 Diversified telecommunication services (1.2%) AT&T, Inc. (S) 547,200 19,474,848 Verizon Communications, Inc. 940,214 47,405,590 Electric utilities (1.4%) American Electric Power Co., Inc. 225,400 11,718,546 Edison International 376,100 20,610,280 Exelon Corp. 493,564 15,339,969 FirstEnergy Corp. 537,000 16,759,770 NextEra Energy, Inc. 172,500 16,196,025 Electrical equipment (0.5%) Eaton Corp PLC 371,700 25,245,864 Electronic equipment, instruments, and components (0.5%) Anixter International, Inc. 128,000 11,004,160 Corning, Inc. 848,200 16,667,130 Energy equipment and services (2.1%) Aker Solutions ASA (Norway) 524,355 7,703,241 Ezion Holdings, Ltd. (Singapore) 3,471,600 5,957,945 Halliburton Co. 800,800 55,247,192 Oil States International, Inc. (NON) 148,200 9,083,178 Schlumberger, Ltd. 282,939 30,667,758 Transocean, Ltd. (Switzerland) (S) 262,100 10,573,114 Food and staples retail (1.4%) CVS Caremark Corp. 1,033,700 78,933,332 Food products (1.9%) Hershey Co. (The) 188,100 16,581,015 Kellogg Co. 488,900 29,250,887 Kraft Foods Group, Inc. 287,900 15,427,122 Mead Johnson Nutrition Co. 166,600 15,233,904 Mondelez International, Inc. Class A 757,000 27,252,000 Health-care equipment and supplies (2.6%) Abbott Laboratories 410,600 17,294,472 Baxter International, Inc. 708,500 52,917,865 Covidien PLC 155,472 13,449,883 St. Jude Medical, Inc. 519,000 33,833,610 Zimmer Holdings, Inc. 261,100 26,128,277 Health-care providers and services (1.7%) Aetna, Inc. 284,200 22,034,026 Catamaran Corp. (NON) 241,300 10,976,737 CIGNA Corp. 181,800 16,369,272 Community Health Systems, Inc. (NON) 252,800 12,058,560 HCA Holdings, Inc. (NON) 255,500 16,686,705 UnitedHealth Group, Inc. 201,900 16,363,995 Hotels, restaurants, and leisure (1.0%) Hilton Worldwide Holdings, Inc. (NON) 1,143,400 27,681,714 Intrawest Resorts Holdings, Inc. (NON) 507,099 5,715,006 Penn National Gaming, Inc. (NON) 764,436 8,011,289 Vail Resorts, Inc. 156,300 11,800,650 Household durables (0.8%) PulteGroup, Inc. 928,900 16,395,085 Whirlpool Corp. 180,000 25,675,200 Household products (1.1%) Colgate-Palmolive Co. 451,300 28,612,420 Energizer Holdings, Inc. 78,655 9,026,448 Procter & Gamble Co. (The) 272,900 21,100,628 Independent power and renewable electricity producers (1.3%) Calpine Corp. (NON) 1,649,417 36,353,151 NextEra Energy Partners LP (NON) 103,526 3,524,025 NRG Energy, Inc. 1,047,700 32,436,792 Industrial conglomerates (2.3%) General Electric Co. 3,075,720 77,354,358 Siemens AG (Germany) 401,334 49,650,390 Insurance (4.5%) ACE, Ltd. 166,900 16,706,690 Allstate Corp. (The) 199,200 11,643,240 American International Group, Inc. 1,199,325 62,340,914 Assured Guaranty, Ltd. 866,780 19,346,530 Chubb Corp. (The) 86,875 7,532,931 Everest Re Group, Ltd. 55,720 8,687,305 Hartford Financial Services Group, Inc. (The) 1,488,100 50,833,496 MetLife, Inc. 712,687 37,487,336 Prudential Financial, Inc. 159,300 13,854,321 Prudential PLC (United Kingdom) 979,986 22,566,074 Internet and catalog retail (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $2,571,898) (Private) (Brazil) (F) (RES) (NON) 117 1,685,722 Zalando AG (acquired 9/30/13, cost $5,246,296) (Private) (Germany) (F) (RES) (NON) 234 5,196,706 Internet software and services (0.6%) Google, Inc. Class C (NON) 35,391 20,229,496 Yahoo!, Inc. (NON) 395,000 14,144,950 IT Services (0.5%) Computer Sciences Corp. 305,900 19,085,101 Fidelity National Information Services, Inc. 149,700 8,443,080 Machinery (0.1%) TriMas Corp. (NON) 166,031 5,259,862 Media (3.0%) CBS Corp. Class B (non-voting shares) 638,100 36,263,223 Comcast Corp. Class A 806,700 43,343,991 DISH Network Corp. Class A (NON) 375,000 23,197,500 Liberty Global PLC Ser. C (United Kingdom) (S) 914,900 36,586,851 Time Warner, Inc. 262,600 21,801,052 WPP PLC (United Kingdom) 390,545 7,770,343 Metals and mining (1.3%) Barrick Gold Corp. (Canada) 889,300 16,078,544 BHP Billiton, Ltd. (Australia) 422,207 15,010,896 Freeport-McMoRan, Inc. (Indonesia) 846,938 31,523,032 Goldcorp, Inc. (Toronto Exchange) (Canada) 167,800 4,597,720 Hi-Crush Partners LP (Units) 88,100 5,389,077 Multi-utilities (0.8%) Ameren Corp. 435,400 16,741,130 CMS Energy Corp. 269,700 7,802,421 PG&E Corp. (S) 411,300 18,372,771 Multiline retail (0.8%) Macy's, Inc. 362,000 20,919,980 Target Corp. 433,100 25,808,429 Oil, gas, and consumable fuels (11.7%) Anadarko Petroleum Corp. 159,700 17,063,945 Cabot Oil & Gas Corp. 837,100 27,582,445 Cheniere Energy, Inc. (NON) 150,400 10,642,304 Chevron Corp. 526,200 68,006,088 CONSOL Energy, Inc. 355,200 13,788,864 EnCana Corp. (Canada) 808,026 17,400,331 Energen Corp. 95,000 7,754,850 EOG Resources, Inc. 158,100 17,302,464 EP Energy Corp. Class A (NON) (S) 843,410 16,868,200 Exxon Mobil Corp. 1,190,392 117,777,384 Gulfport Energy Corp. (NON) 370,400 19,783,064 Kodiak Oil & Gas Corp. (NON) 2,026,300 31,488,702 Marathon Oil Corp. 1,173,600 45,477,000 MPLX LP 189,100 10,731,425 Noble Energy, Inc. 115,200 7,659,648 Nordic American Offshore, Ltd. (Norway) 7,507 137,378 Nordic American Tankers, Ltd. (Norway) (S) 866,400 7,459,704 Occidental Petroleum Corp. 224,814 21,966,576 QEP Resources, Inc. 1,188,100 39,266,705 Royal Dutch Shell PLC ADR (United Kingdom) (S) 1,113,728 91,136,362 Scorpio Tankers, Inc. 624,700 5,865,933 Southwestern Energy Co. (NON) 316,500 12,843,570 Suncor Energy, Inc. (Canada) 670,682 27,538,344 Valero Energy Corp. 232,700 11,821,160 Paper and forest products (0.6%) International Paper Co. 471,800 22,410,500 Louisiana-Pacific Corp. (NON) (S) 814,800 11,032,392 Personal products (0.5%) Coty, Inc. Class A (S) 1,680,545 28,754,125 Pharmaceuticals (9.9%) AbbVie, Inc. 580,600 30,388,604 Actavis PLC (NON) 197,400 42,294,924 AstraZeneca PLC ADR (United Kingdom) 1,021,900 74,384,101 Bristol-Myers Squibb Co. 671,100 33,971,082 Eli Lilly & Co. 668,500 40,818,610 Johnson & Johnson 759,700 76,038,373 Merck & Co., Inc. 1,553,091 88,122,383 Pfizer, Inc. 2,887,734 82,877,966 Sanofi ADR (France) 560,500 29,297,335 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 516,100 27,611,350 Zoetis, Inc. 809,838 26,651,769 Professional services (0.1%) Nielsen Holdings NV 88,101 4,062,337 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. 489,934 11,361,569 American Tower Corp. 186,800 17,632,052 Equity Lifestyle Properties, Inc. 318,000 14,084,220 Semiconductors and semiconductor equipment (2.5%) Fairchild Semiconductor International, Inc. (NON) (S) 551,400 8,392,308 Intel Corp. (S) 1,401,800 47,507,002 Lam Research Corp. 432,750 30,292,500 Micron Technology, Inc. (NON) 1,120,400 34,228,220 Samsung Electronics Co., Ltd. (South Korea) 15,571 20,288,292 Software (2.0%) Microsoft Corp. 1,009,800 43,582,968 Oracle Corp. 1,339,400 54,098,366 TiVo, Inc. (NON) 862,100 11,603,866 Specialty retail (2.1%) Bed Bath & Beyond, Inc. (NON) (S) 435,700 27,575,453 Gap, Inc. (The) 481,000 19,292,910 GNC Holdings, Inc. Class A 158,600 5,203,666 Home Depot, Inc. (The) 212,300 17,164,455 Office Depot, Inc. (NON) 3,575,100 17,911,251 Select Comfort Corp. (NON) 601,700 12,154,340 Tile Shop Holdings, Inc. (NON) (S) 1,188,500 12,015,735 WH Smith PLC (United Kingdom) 405,451 7,706,666 Technology hardware, storage, and peripherals (2.4%) Apple, Inc. 721,600 68,963,312 Hewlett-Packard Co. 721,100 25,678,371 NetApp, Inc. 244,500 9,496,380 SanDisk Corp. 159,800 14,655,258 Western Digital Corp. 123,800 12,358,954 Textiles, apparel, and luxury goods (0.1%) Coach, Inc. 170,200 5,882,112 Thrifts and mortgage finance (0.5%) Radian Group, Inc. (S) 2,089,055 26,447,436 Tobacco (1.4%) Altria Group, Inc. 671,000 27,242,600 Philip Morris International, Inc. 633,500 51,953,335 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) 105,300 8,264,997 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 795,022 26,410,628 Total common stocks (cost $4,364,687,527) INVESTMENT COMPANIES (0.8%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 983,400 $42,994,248 Total investment companies (cost $42,826,646) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. (NON) (R) 57,258 $6,319,852 Tyson Foods, Inc. $2.375 cv. pfd. (NON) 133,493 6,594,554 Total convertible preferred stocks (cost $12,400,450) SHORT-TERM INVESTMENTS (6.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 200,921,725 $200,921,725 Putnam Short Term Investment Fund 0.05% (AFF) Shares 172,820,604 172,820,604 SSgA Prime Money Market Fund 0.01% (P) Shares 1,120,000 1,120,000 U.S. Treasury Bills with an effective yield of 0.12%, February 5, 2015 $315,000 314,918 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 696,000 695,838 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 479,000 478,975 Total short-term investments (cost $376,351,773) TOTAL INVESTMENTS Total investments (cost $4,796,266,396) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 126,680 $— 5/6/15 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $598,014 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,554,261,637. (b) The aggregate identified cost on a tax basis is $4,846,741,170, resulting in gross unrealized appreciation and depreciation of $969,582,538 and $100,551,605, respectively, or net unrealized appreciation of $869,030,933. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $6,882,428, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $156,499,916 $714,850,507 $698,529,819 $69,246 $172,820,604 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $200,921,725, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $193,262,305. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 74,100 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions and foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $6,674,650 to cover settlement of certain securities. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to certain sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $495,300,975 $15,477,009 $6,882,428 Consumer staples 408,326,954 — — Energy 752,933,688 13,661,186 — Financials 1,129,951,300 31,535,675 — Health care 807,158,759 — — Industrials 486,730,775 91,862,120 — Information technology 503,408,291 20,288,292 — Materials 193,029,268 37,818,723 — Telecommunication services 93,291,066 — — Utilities 195,854,880 — — Total common stocks Convertible preferred stocks 6,594,554 6,319,852 — Investment companies 42,994,248 — — Short-term investments 173,940,604 202,411,456 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $598,014 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $598,014 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: OTC total return swap contracts (notional)$16,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Total Assets: OTC Total return swap contracts*# $598,014 $598,014 Total Assets $598,014 $598,014 Liabilities: OTC Total return swap contracts*# — — Total Liabilities $— $— Total Financial and Derivative Net Assets $598,014 $598,014 Total collateral received (pledged)##† $598,014 Net amount $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
